DETAILED ACTION
                                         Response to Argument
-	 Specification objections are withdrawn in light of amendments/remarks. 
-	The rejection under 35 U.S.C. § 112(b) or 35 U.S.C. § 112(pre-AIA ), second paragraph, is withdrawn in view of applicant's argument/remarks.
Allowable Subject Matter 
1.	Claims 1-16 are allowed. The following is an Examiner's statement of reasons for allowance:  
             Independent claim 1 of the present application teaches, for example, “An apparatus for testing a computer processor having a plurality of registers comprising: a test case generator that creates test cases with test code for testing the computer processor; a test case executor that replicates the test code and loads the test code into non-naturally aligned segments of consecutive memory locations on the computer processor; a load-store unit that loads and stores data in the memory locations and loads and stores data in the plurality of registers; wherein the test case executor further adds one or more list insertion test segments, wherein each list insertion test segment comprises a list insertion segment and a load/store segment, the one or more list insertion test segments interspersed in the test code in non-naturally aligned segments that insert a list element into at least one of a plurality of list element locations using a fixed segment stored at a fixed location on the computer processor”.
The prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations,  “a test case executor that replicates the test code and loads the test code into non-naturally aligned segments of consecutive memory locations on the computer processor; a load-store unit that loads and stores data in the memory locations and loads and stores data in the plurality of registers; wherein the test case executor further adds one or more list insertion test segments, wherein each list insertion test segment comprises a list insertion segment and a load/store segment, the one or more list insertion test segments interspersed in the test code in non-naturally aligned segments that insert a list element into at least one of a plurality of list element locations using a fixed segment stored at a fixed location on the computer processor”. Consequently, claim 1 is allowed over the prior arts. 
            Independent claim 16 includes similar limitations of independent claim 1, therefore is allowed for similar reasons. 
            Dependent claims depend from allowable independent claims and inherently include limitations therein, therefore are allowed as well. 
Applicant must submit any comment considered necessary no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                      Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAW T ABRAHAM/
Primary Examiner,
Art Unit 2112